Case: 1:14-cv-04361 Document #: 743 Filed: 03/18/20 Page 1 of 1 PageID #:23938

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

City of Chicago
                                   Plaintiff,
v.                                                       Case No.: 1:14−cv−04361
                                                         Honorable Jorge L. Alonso
Mallinckrodt PLC, et al.
                                   Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, March 18, 2020:


         MINUTE entry before the Honorable Young B. Kim: The court's order of
February 27, 2020, is amended as follows: (1) Defendants are now ordered to file a joint
response to Plaintiff's motion for protective order by April 3, 2020; (2) Plaintiff is ordered
to file a single reply to the responses by April 17, 2020; and (3) the parties are to file a
joint status report by April 3, 2020, regarding written discovery. Mailed notice (ags)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
